DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momoi et al. (US 2002/0024152).
	In re claim 10, Momoi et al., in Fig. 3 and corresponding text, teach a semiconductor structure comprising a silicon-on-insulator layer structure with crystalline silicon oxide SiOx as the insulator material, comprising:
a crystalline silicon base layer 2 (i.e. a single-crystal semiconductor substrate comprising silicon [0029]);
a crystalline silicon oxide layer 3 (i.e. a buried insulating layer comprising SiO2 layer, [0122], [0140]), with a thickness of at least two molecular layers (e.g. more than 1 µm in thickness, [0122]), on the crystalline silicon base layer 2; and
a crystalline silicon top layer 4 (i.e. a single-crystal semiconductor layer composed of silicon, [0029]) on the crystalline silicon oxide layer 3.
                   
    PNG
    media_image1.png
    251
    537
    media_image1.png
    Greyscale

	In re claim 11, Momoi et al., in Fig. 3 and corresponding text, teach further comprising a cap layer on the crystalline silicon top layer 4 (Note: the semiconductor layer 4 can be a laminate of plural layers, [0127], which means that an upper layer of the plural layers would act as the cap layer on the crystalline silicon top layer).

	In re claim 12, Momoi et al., in Fig. 3 and corresponding text, inherently teach that the cap layer has a thickness of 1 ~50 nm, because the semiconductor layer 4 has a total thickness of about 10 nm ~ 100 µm ([0127]), which means that the semiconductor layer 4, which can be laminate of plural layers, which includes the cap layer, would have the cap layer having the thickness falling the claimed range of 1~500 nm. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2006/0118918) in view of Kashiwagi et al. (US 6,797,323).
	In re claim 10, Waite et al., in Fig. 7 and corresponding text, teach a semiconductor structure comprising a silicon-on-insulator layer structure with crystalline silicon oxide SiOx as the insulator material, comprising:
a crystalline silicon base layer 18 (i.e. a crystalline silicon substrate 18, as the silicon substrate has its specific crystal orientation, [0023], which means that the silicon substrate 8 is a crystalline silicon material);
a crystalline silicon oxide layer 14 ([0022], a silicon oxide layer is formed by thermal oxidation), with a thickness on the crystalline silicon base layer 18; and
a crystalline silicon top layer 19 (i.e. a silicon layer 19 having a specific crystal orientation, [0027], which means that the silicon layer 19 is a crystalline silicon layer) on the crystalline silicon oxide layer 14.
              
    PNG
    media_image2.png
    294
    541
    media_image2.png
    Greyscale

	In re claim 10, Waite et al. do not teach expressly that the thickness of the crystalline silicon oxide layer 14 is at least two molecular layers.   However, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the thickness of the thermally-formed silicon oxide is dependent upon the thermal oxidation operating parameters, as evidenced by Kashiwagi et al.  In this regard, Kashiwagi et al. teach that the thermal oxidation temperature can be adjusted for controlling the thickness of the silicon oxide layer (col. 15, lines 15-20).   Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Kashiwagi’s teachings to the formation of the silicon oxide layer of Waite reference for the purpose of achieving a desired thickness as claimed.  
	
	In re claim 11, Waite et al., in Fig. 7 and corresponding text, teach further comprising a cap layer 24 (i.e. a silicon oxide, [0027]) on the crystalline silicon top layer 19.
	In re claim 12, the selection of the cap layer is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See M.P.E.P. 2144.05, III 

	In re claim 14, Waite et al., in Fig. 7 and corresponding text, teach that the cap layer 24 comprises a silicon dioxide ([0027]).

	
Allowable Subject Matter
8.	Claims 1-9 are allowed.
9.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2004/0002200.   The improvement comprises supplying, while keeping the silicon substrate in the oxidation temperature, oxidation pressure Po in the range of 1 x 10-8 to 1 x 10-4 mbar in the vacuum chamber, molecular oxygen O2 into the vacuum chamber with an oxygen dose Do in the range of 0.1 to 1000 Langmuir (L); whereby at least part of the molecular oxygen supplied into the vacuum chamber is adsorbed onto the deposition surface and diffuses into the silicon substrate, and a crystalline silicon oxide layer with a thickness of at least two molecular layers is formed within the silicon substrate, between a crystalline silicon base layer and a crystalline silicon top layer. 
	In re claim 13, it is a product-by-process claim with the novel processing steps as recited in claim 1.

Response to Arguments
11.	Applicant’s arguments, submitted on 3/29/21, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 11, 2021



/HSIEN MING LEE/